Title: NY State Legislature, Republican Members: Resolutions of meeting, 23 Apr. 1823, 23 April 1823
From: Browne, Walter,Mullett, James, Jr.
To: 


                        
                        
                            ALBANY,
                            APRIL 23, 1823.
                        
                    ARGUS OFFICE,AT a meeting of the Republican Members of both branches of the Legislature of the State of New-York, held at the Assembly Chamber in the city of Albany, on the 22d day of April, 1823. The Hon. WALTER BOWNE, of the Senate, was called to the Chair, and JAMES MULLETT, Jun. Esp. of the Assembly, appointed Secretary.On motion of the Lieutenant-Governor, it wasRESOLVED, That a committee be appointed by the Chair, to prepare and report resolutions expressive of the sense of this meeting, in regard to the approaching presidential election; and thereupon, the Hon. Erastus Root, the Hon. Messrs. Redfield and Dudley, of the Senate; the Hon. Peter. R. Livingston, Speaker of the Assembly, and Messrs. Gardiner, Goodell, Seaman, Birdseye, and Hager, of that body, were appointed such committee.The following resolutions, being reported by the committee, were after discussion, unanimously adopted.WHEREAS the period fixed for the election of a Chief Magistrate of the United States, has so nearly approached, that the Members of the Legislature of several of our sister States, have already thought it advisable to express their feelings upon the occasion, and have thereby rendered it proper, that those who have been elected in a similar capacity to represent the state of New York, should leave no reason for supposing, that this state is more insensible than other members of the confederacy to the importance of such a question: Therefore—RESOLVED, That we consider an explicit avowal of our sentiments in the matter, as not only called for by the occasion, but due to the commendable solicitude which is felt by our republican brethern in other parts of the Union:—That it is highly essential to the interests of those who have the happiness to live under a republican form of government, that its administration should be committed to persons, whose opinions and feelings are in coincidence with its fundamental principles, and whose lives and conduct furnish the most unequivocal evidence of their entire devotion to the preservation of those principles:—That the practice of making nominations for the office of President by individual states, has a tendency to disturb the harmony of the great republican family, by creating and strengthening individual predilections and local feelings, and thereby preventing that concert of action, which has heretofore crowned their exertions with success:—That although a nomination by the Republican Members of Congress is not entirely free from objections, yet that assembled as they are from different quarters of the Union—coming from the various classes of the community—elected during the pendency and discussion of the question, and in a great degree with reference to it, they bring into one body as perfect a representation as can be expected of the interests and wishes of all, and of each; and that a nomination made by them in the manner which has heretofore been usual, is the best attainable mode of effecting the great object in view, which has yet been suggested:—That we fully believe, that a convention thus constituted, will be less liable to be influenced by those sectional jealousies, against which the father of his country has so solemnly and justly cautioned us; more likely to cherish those purely national feelings, which it is the interest, and should be the pride  of every state to protect; and better calculated to preserve unbroken, those political ties, which bind together the Republicans of the north and of the south, the east and the west, and are consecrated by the recollection of times and events, dear to the democracy of the nation, which triumphed in the election, and prospered under the administration of the illustrious Jefferson:—That we feel an unhesitating confidence, that when the proper time for making such nomination shall arrive, the Republican Members of Congress will select as a candidate, for an office of general supervision over the great Political, Agricultural, Manufacturing and Commercial interests of the Nation, one who is not only a sound Democratic Republican in principle and practice, but who will labour with equal assiduity for the just promotion of all those great interests; and to whom the Republicans of New-York can give their willing support.RESOLVED, That the proceedings of this meeting by signed by the Chairman and Secretary, and published.
                        WALTER BOWNE, Chairman.JAMES MULLETT. Jr. Sec’ry.